Citation Nr: 1756381	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative arthritis and spondylosis prior to February 1, 2014, and in excess of 20 percent thereafter, to include the propriety of the reduction in rating.

2.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2012 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in Los Angeles, California is currently the Agency of Original Jurisdiction (AOJ). 

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

The Veteran perfected his appeal of the June 2013 rating decision reducing an evaluation of residuals of septoplasty from 10 percent to a noncompensable rating, effective September 1, 2013.  At his August 2017 Travel Board hearing, the Veteran, through his representative, indicated on the record that he wished to withdraw this appeal.  This withdrawal became effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(1),(3) (2017).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part. 

REMAND

Although the Board regrets additional delay in the adjudication of these claims, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claims.

I.  Social Security Administration Records

At the Travel Board hearing, the Veteran indicated that he had applied for and been denied Social Security disability benefits "five years ago or six years ago."  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Although the Veteran never explicitly indicated his Social Security disability claim was based on his service-connected disabilities, it is not unreasonable to assume such, as review of the Veteran's VA and private medical records suggest that his service-connected major depressive disorder and lumbar spine degenerative arthritis and spondylosis are his primary health conditions.  Hence, when VA is put on notice of the existence of potentially relevant Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Thus, the AOJ should obtain and associate with the claims file a copy of any Social Security Administration determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) and (e) with respect to requesting records from Federal facilities.

II.  VA examinations

The Veteran was last afforded VA examinations in July 2011 to assess the severity of the service-connected disabilities on appeal.  Unfortunately, because of the passage of time and his allegations of worsening, new VA examinations are required to determine the Veteran's current levels of disability.  

III.  Procedural Considerations

In May 2010, the Veteran filed an increased rating claim for his lumbar spine degenerative arthritis and spondylosis [previously rated as lumbosacral strain].  The Veteran's rating was increased from 20 percent to 40 percent in an August 2010 rating decision.  The Veteran promptly filed a notice of disagreement in January 2011, as well as a new claim for a TDIU in February 2011.  In developing the TDIU claim, the Veteran was sent for a series of VA examinations in July 2011.  Due to the results of these VA examinations, the Veteran's rating for his lumbar spine degenerative arthritis and spondylosis was eventually decreased from 40 percent back to 20 percent, effective February 1, 2014.  The Veteran filed a notice of disagreement to this reduction in August 2014.  To date, the AOJ has taken no further action on this issue.  The Board finds that the reduction issue is inextricably intertwined with the increased rating claim, as the Board cannot assess the Veteran's eligibility for an increased rating until the propriety of the reduction has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, when issuing a Supplemental Statement of the Case upon remand, the AOJ is instructed to consider the propriety of the reduction prior to re-adjudicating the increased rating claim.  As the Board has already taken jurisdiction of the reduction issue, the Veteran is not required to file a VA Form 9 to perfect an appeal.

Lastly, the AOJ is instructed to associate with the electronic claims file any outstanding treatment records from the VA Long Beach Healthcare System, April 2017 to present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from April 2017 to present from the VA Long Beach Healthcare System.  The records or attempts to obtain the records should be associated with the electronic claims file.

2.  Contact the Social Security Administration and obtain records relating to the Veteran's claim for Social Security disability benefits.  If the records do not exist or further attempts to obtain the records would be futile, make a formal finding of unavailability, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Only after receiving the above VA and Social Security disability records, to the extent such records are available, then schedule the Veteran for VA examinations to assess the current severity of his service-connected lumbar spine degenerative arthritis and spondylosis and major depressive disorder.  

Please include in the examination report(s) an opinion on the functional limitations caused by these service-connected disabilities and their effect, if any, on the Veteran's ability to engage in an occupation.

4.  Then, readjudicate all claims on appeal.  Regarding the Veteran's service connected lumbar spine degenerative arthritis and spondylosis, the AOJ must consider the propriety of the reduction before readjudicating the increased rating claim.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




